                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


VINCENT TORMENIA,

      Plaintiff,

v.                                                 CASE NO. 8:18-cv-2347-T-23TGW

LVNV FUNDING, INC., et al.,

      Defendants.
____________________________________/


                                      ORDER

      In this consumer protection action, LVNV Funding moved (Doc. 43) to

compel arbitration. Because the motion and Vincent Tormenia’s response (Doc. 47)

caused considerable confusion, an April 22, 2019 order (Doc. 50) directed LVNV to

reply to Tormenia’s response and ordered Tormenia to show cause (1) why the

complaint should not be dismissed and (2) why his attorneys should not face sanction

under Rule 11, Federal Rules of Civil Procedure.

      Tormenia and LVNV stipulate (Doc. 51) to dismissal without prejudice. Also,

Tormenia moved first (Doc. 52) to dismiss Credit Control without prejudice and later

moved (Doc. 58) to dismiss Credit Control with prejudice. Although Credit Control

fails to respond to the motion to dismiss without prejudice, Credit Control opposes

(Doc. 59) dismissal with prejudice. Additionally, Credit Control moves (Doc. 54) to

recover an attorney’s fee.
                                        BACKGROUND

       Tormenia sued (Doc. 1) LVNV and another defendant under three consumer

protection statutes, including the Telephone Consumer Protection Act. However,

Tormenia amended the complaint (Doc. 14) and omitted the second defendant.

A review of TCPA actions litigated by Tormenia’s attorneys reveals that Tormenia’s

attorneys have filed an almost identical complaint in dozens of other TCPA actions.

(Doc. 50 at 1)

       More than six months after suing, Tormenia moved again (Doc. 25) for leave

to amend the complaint. The motion explained that Tormenia sought “to clarify (1)

[that Tormenia] was not the account holder and (2) [that LVNV] may have been

attempting to collect on multiple accounts. Further, [Tormenia] also endeavors to

add Credit Control . . . as a co-defendant.” A February 1, 2019 order (Doc. 27)

granted leave to amend the complaint.

       Although Tormenia’s second amended complaint (Doc. 28) adds Credit

Control as a defendant (by repeating against Credit Control allegations that are

almost identical to the boilerplate allegations against LVNV),1 the second amended

complaint fails to mention either an additional account holder or “multiple

accounts.” Further, Tormenia replaced the allegation:


       1
          For example, the amended complaint alleges that “LVNV . . . has been sued in federal
court where the allegations include: calling an individual using an ATDS after the individual asked
for the calls to stop” (Doc. 14 at ¶ 57) and that LVNV’s “corporate policy and procedures are
structured as to continue to call individuals like [Tormenia], despite these individuals revoking any
consent [LVNV] may have mistakenly believed it had” (Doc. 14 at ¶ 62). The second amended
complaint repeats those allegations and substitutes Credit Control for LVNV. (Doc. 28 at ¶¶ 81, 89)

                                                -2-
          In or about July of 2016, [Vincent Tormenia] spoke to . . . LVNV . . .
          and told [LVNV] not to call him regarding this debt as the debt had
          been previously discharged through a bankruptcy proceeding[,]

(Doc. 14 at ¶ 29) with the allegation:

          In or about 2017, [Vincent Tormenia] began receiving calls from, and
          on behalf of . . . [LVNV]. [LVNV and Credit Control] were calling
          [Vincent Tormenia] in attempt to collect on a consumer debt(s).
          [Vincent Tormenia] informed [LVNV and Credit Control] he was not
          the account holder of the account(s) at issue and was not responsible
          for the alleged debt(s) and to stop calling.

(Doc. 28 at ¶¶ 33–35) The second amended complaint omits mention of a July 2016

call or bankruptcy, and Tormenia never requested leave to amend (Doc. 25) to either

change a date or remove the mention of bankruptcy.

      Also, the second amended complaint includes the following allegations:

          [LVNV and Credit Control] robocalled [Vincent Tormenia] over 300
          times.

          LVNV . . . made at least one call to (917) 749-8935[,] . . . made at least
          one call to (727) 367-8284[,] . . . made at least one call to (917)
          749-8935 . . . using an ATDS[,] . . . made at [sic] seventy-five (75) calls
          to (917) 749-8935[,] . . . made at [sic] seventy-five (75) calls to (727)
          367-8284[,] . . . made at least seventy-five (75) calls to (917) 749-8935
          using an ATDS[,] . . . made at least one hundred and fifty (150) calls to
          (917) 749-8935[,] . . . made at least one hundred and fifty (150) calls to
          (727) 367-8284[,] . . . made at least one hundred and fifty (150) calls to
          (917) 749-8935 using an ATDS[,] . . . made at least three hundred
          (300) calls to (917) 749-8935[,] . . . made at least three hundred (300)
          calls to (727) 367-8284[, and] . . . made at least three hundred (300)
          calls to (917) 749-8935 using an ATDS. Each call [LVNV] made to
          (917) 749-8935 in the last four years was made using an ATDS.

          Credit Control made at least one call to (917) 749-8935[,] . . . made at
          least one call to (727) 367-8284[,] . . . made at least one call to (917)
          749-8935 . . . using an ATDS[,] . . . made at [sic] seventy-five (75) calls
          to (917) 749-8935[,] . . . made at [sic] seventy-five (75) calls to (727)
          367-8284[,] . . . made at least seventy-five (75) calls to (917) 749-8935
          using an ATDS[,] . . . made at least one hundred and fifty (150) calls to
          (917) 749-8935[,] . . . made at least one hundred and fifty (150) calls to

                                             -3-
          (727) 367-8284[,] . . . made at least one hundred and fifty (150) calls to
          (917) 749-8935 using an ATDS[,] . . . made at least three hundred
          (300) calls to (917) 749-8935[,] . . . made at least three hundred (300)
          calls to (727) 367-8284[, and] made at least three hundred (300) calls to
          (917) 749-8935 using an ATDS. Each call . . . Credit Control . . . made
          to (917) 749-8935 in the last four years was made using an ATDS.

          [LVNV] has caused approximately three hundred (300) calls to
          [Vincent Tormenia’s] aforementioned cellular telephone numbers since
          in or about 2017, which will be established exactly once [LVNV] turns
          over their dialer records.

          [Credit Control] has made approximately three hundred (300) calls to
          [Vincent Tormenia] aforementioned cellular telephone numbers since
          in or about 2017 which will be established exactly once [Credit
          Control] turns over their dialer records.

(Doc. 28 at ¶¶ 3, 39–64, 75, 78)

      Four months after appearing in the action (Doc. 15), LVNV moved

(Docs. 41, 43) to compel arbitration. “The facts,” LVNV explained, “are not

complex.” (Doc. 43 at 2) But contrary to the fundamental premise of the action —

that the defendants’ harassing debt collection calls harmed Vincent Tormenia —

LVNV asserts that:

          [Vincent Tormenia’s] wife (Rosaria Tormenia) incurred a financial
          obligation to CreditOne Bank (the “Debt”). Mrs. Tormenia
          subsequently fell behind on payments owed on the Debt, and the Debt
          went into default as a result of Mrs. Tormenia’s non-payment.

(Doc. 43 at 2) In other words, although neither Rosaria Tormenia nor a debt owed

by her appeared in a pleading, motion, affidavit, declaration, exhibit, or other paper

in this action, LVNV moved to compel arbitration purportedly stipulated to by

Rosaria Tormenia. And rather than highlight that discrepancy, Vincent Tormenia

argued (Doc. 47) that he was not bound by his wife’s arbitration agreement.


                                            -4-
      Because of the confusion, an April 22, 2019 order (Doc. 50) directed LVNV to

reply to Tormenia’s response. Further, the April 22 order directed Tormenia to

explain (1) why neither Rule 8(a)(2) nor Rule 12(b)(6), Federal Rules of Civil

Procedure, compel dismissal and (2) why Tormenia’s attorneys should not face

sanction under Rule 11 for failing to conduct a pre-suit “inquiry reasonable under the

circumstances.”

      Tormenia and LVNV stipulated (Doc. 51) to dismissal without prejudice.

Credit Control, however, refused Tormenia’s offer of dismissal without prejudice.

Instead, Credit Control demanded dismissal with prejudice. Further, Credit Control

conditioned a stipulation on Tormenia’s attorneys either paying Credit Control’s

attorney’s fee and costs or apologizing to Credit Control “for filing a false and

baseless complaint and wrongfully disparaging [C]redit [C]ontrol.” (Doc. 59-1)

Tormenia moved (Doc. 52) to dismiss Credit Control without prejudice, and Credit

Control failed to respond.

      Credit Control moves (Doc. 54) for an attorney’s fee and costs. Credit

Control’s motion, which fails to support the stated version of events with an affidavit

or declaration, asserts that Tormenia’s attorneys continued to pursue claims against

Credit Control even after Credit Control’s Director of Litigation Management

informed Tormenia’s attorneys that Credit Control could identify no more than one

call to Tormenia. Tormenia opposes (Doc. 62) Credit Control’s motion and moves

(Doc. 58) to dismiss Credit Control with prejudice. Credit Control opposes (Doc. 59)

dismissal with prejudice.

                                          -5-
      Also, Tormenia responds (Doc. 55) to the April 22 show-cause order. Like

Credit Control’s attorney’s fee motion, Tormenia’s response fails to support the

stated version of events with an affidavit or a declaration. However, the response

highlights an exhibit (Doc. 43-2) showing that debt collectors transferred frequently a

debt that the defendants allegedly attempted to collect. Tormenia’s attorneys argue

that “this case . . . has been somewhat complicated by a large number of transfers of

the relevant debts and also confusion regarding what debts were being collected

upon.” (Doc. 55 at 4) These “complexities,” the attorneys contend, “were plainly

beyond [Tormenia’s] counsel’s control” and caused “substantial difficulties in

prosecution.” (Doc. 55 at 2) Further, Tormenia’s attorneys justify the complaint’s

“‘stepped’ ascending allegations of call numbers” because “the total number of calls

is often peculiarly within the knowledge of the debt collector,” and call logs, if

available, offer limited utility because debt collectors call from different numbers.

(Doc. 55 at 7) According to Tormenia’s attorneys, “‘stepped’ allegations of call

numbers up to what the client has estimated they received by that defendant [allow] a

plaintiff [to] obtain[] useful information very early in the case that can be used in both

negotiations and in further investigation.” (Doc. 55 at 7)

                                     DISCUSSION

      Rule 11, Federal Rules of Civil Procedure, “stresses the need for some prefiling

inquiry into both the facts and the law to satisfy the affirmative duty imposed by the

rule.” Donaldson v. Clark, 819 F.2d 1551, 1555 (11th Cir. 1987) (citations and



                                           -6-
quotations omitted). Under Rule 11, a district court may sanction a party that files a

pleading either without a “reasonable factual basis” or “in bad faith for an improper

purpose.” Attwood v. Singletary, 105 F.3d 610, 612 (11th Cir. 1997).

      Additionally, a district court holds inherent authority to sanction a lawyer and

can invoke the inherent authority even if a procedural rule authorizes sanction for the

same conduct. Thomas v. Tenneco Packaging Co., 293 F.3d 1306, 1320 (11th Cir.

2002). The inherent authority permits sanction only if the lawyer’s conduct

“constituted or was tantamount to bad faith.” Thomas, 293 F.3d at 1320 (citation

and quotation omitted). Bad faith requires “knowingly or recklessly rais[ing] a

frivolous argument or argu[ing] a meritorious claim for the purpose of harassing an

opponent.” Barnes v. Dalton, 158 F.3d 1212, 1214 (11th Cir. 1998).

      Although Tormenia’s attorneys’ claim to have conducted several interviews

before initiating this action (Doc. 55 at 2), Tormenia’s attorneys’ indiscriminate

parroting of the same allegations from action to action and from defendant to

defendant creates skepticism about the adequacy of the attorneys’ pre-suit

investigation. Nevertheless, a careful review of the complaints, the motions, the

responses, and the exhibits suggests that Tormenia’s attorneys possessed some factual

basis for filing the complaints and were not acting in bad faith. Accordingly,

Tormenia’s attorneys’ conduct warrants no sanction besides dismissal of the action.

Credit Control fails to demonstrate that dismissal with prejudice will result in “clear

legal prejudice.” McCants v. Ford Motor Co., 781 F.2d 855, 857 (11th Cir. 1986).



                                          -7-
Further, Credit Control is not entitled to an attorney’s fee (1) under 28 U.S.C.

§ 1692k, which requires “bad faith;” (2) under Section 559.77, Florida Statutes,

which requires absence of a justiciable issue of fact or law; or (3) under 28 U.S.C.

§ 1927, which requires unreasonable or vexatious multiplication of litigation.

       However, the motions and responses submitted since the April 22 order raise

issues that warrant comment. First, although Tormenia’s attorneys assert correctly

that Rule 8(d)(2), Federal Rules of Civil Procedure, permits alternative pleading, the

second amended complaint’s twenty-five “alternative” statements of a claim strain

that rule’s permission. As a result, Tormenia’s alternative pleading frustrates the aim

of Rule 8(a)(2)’s “short and plain statement of the claim” requirement. “Stepped”2

pleading elongates severely the complaint and obfuscates the facts that support the

plaintiff’s entitlement to relief. For instance, Tormenia cites the third paragraph of

the second amended complaint to aver (Doc. 62 at 5) that “the complaint can most

fairly be read to allege a combined total of 300 calls.” But not only does the second

amended complaint allege that LVNV and Credit Control each called Tormenia “at

least” 300 times (Doc. 28 at ¶¶ 49, 50, 61, 62), even the paragraph that Tormenia

cites alleges that LVNV and Credit Control called Tormenia “over 300 times”

(Doc. 28 at ¶ 3). The “stepped” pleading confounds any reader — particularly a




       2
          Tormenia’s response (Doc. 55) places “stepped” in quotation marks but cites no authority
recognizing the practice. In fact, no authority appears to have ever used the word “stepped” before
either “pleading” or “allegations.”

                                                -8-
reader obligated to prepare an informed response. And, as this action demonstrates,

the confusion compounds as the case progresses.

       Further, Tormenia’s attorneys justify “stepped” pleading by arguing that the

practice facilitates “obtaining useful information very early in the case.” (Doc. 55

at 7) A complaint, however, is neither an interrogatory nor a discovery tool, both of

which are regulated carefully by the Federal Rules of Civil Procedure. “[D]iscovery

follows the filing of a well-pleaded complaint.” Carter v. DeKalb Cty., Ga.,

521 Fed.Appx. 725, 728 (11th Cir. 2013) (emphasis and quotations omitted).

A complaint functions to inform a defendant of the claim asserted. Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (citing Conley v. Gibson, 355 U.S. 41, 47 (1957))

(explaining that Rule 8(a)(2) requires “‘a short and plain statement of the claim

showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair

notice of what . . . the claim is and the grounds upon which it rests’”); Davis v.

Coca-Cola Bottling Co., 516 F.3d 955, 974 (11th Cir. 2008) (“The point [of Rule

8(a)(2)] is to give the defendant fair notice of what the claim is and the grounds upon

which it rests”) (quotations omitted). “Stepped” pleading is unnecessary to inform a

defendant of the claim. Further, a review of defendants’ answers to Tormenia’s

attorneys’ “stepped” pleadings in other actions suggests that the tactic achieves

rarely, if ever, the intended goal of generating “useful” admissions.

       Also, although the advisory committee’s notes to Rule 11 recognize “that

sometimes a litigant may have good reason to believe that a fact is true or false but


                                           -9-
may need discovery, formal or informal, from opposing parties or third persons to

gather and confirm the evidentiary basis for the allegation,” the advisory committee’s

notes warn that the pleader should “specifically identif[y] [the allegation] as made on

information and belief . . . .” And even then, pleading “on information and belief”

requires caution to avoid speculation. Menard v. CSX Transp., Inc., 698 F.3d 40, 44

(1st Cir. 2012) (“‘Information and belief’ does not mean pure speculation”); Zuk v.

E. Penn. Psych. Inst. of the Med. Coll. of Penn., 103 F.3d 294, 299 (3d Cir. 1996)

(“discovery is not intended as a fishing expedition permitting the speculative pleading

of a case first and then pursuing discovery to support it”). Several allegations in

Tormenia’s complaint — including allegations about the number of calls, about the

use of an ATDS (Doc. 28 at ¶¶ 3, 39–64, 75, 78), and about the defendants’

“corporate policy” (Doc. 44 at ¶¶ 4, 86–91) — are vague, speculative, repeated in

other actions against other defendants, and not alleged “on information or belief.”

       Second, the proffered excuse that the confusion in this action resulted from

“complexities plainly beyond [Tormenia’s] counsel’s control” (Doc. 55 at 2) is

unsatisfactory. Rule 4-1.1, Rules Regulating the Florida Bar, obligates a lawyer to

“provide competent representation,” and the comments to that rule contemplate

“more extensive treatment” and attention to more complex claims. In other words, a

lawyer cannot shirk responsibility to marshal a client’s claim by bemoaning the

claim’s “complexit[y].” Rather, a lawyer who agrees to represent a client accepts a

duty to dedicate the time and attention necessary to resolve, or at least attempt in



                                           - 10 -
good faith to resolve, a complication. Candor to an opposing party and to the

tribunal can help alleviate confusion. For instance, Tormenia’s motion to amend the

complaint (Doc. 25) presented an early opportunity to flag the action’s

“complexities.” Tormenia’s attorneys, however, failed to seize that opportunity. To

the contrary, Tormenia’s unannounced changes in the second amended complaint

exacerbated the confusion. Even if “complexities . . . beyond counsel’s control” were

a legitimate excuse, Tormenia’s attorneys cannot avail themselves of the excuse.

       Finally, needless acrimony litters both Tormenia and Credit Control’s papers.

Credit Control deprecates Tormenia’s attorneys and attacks the attorneys’ motives.

(Doc. 54 at 6, 7, 11) Tormenia charges Credit Control’s attorneys with “arrogan[ce]”

and “sink[ing] to a new low” (Doc. 62 at 6–7), disparages Credit Control’s Director

of Litigation Management — a non-lawyer — by repeatedly placing the job title

within quotation marks (Doc. 62 at 5–9, 12, 17), and crassly accuses Credit Control

of pursuing “a pound of flesh.”3 Although litigation is adversarial by design and

subject to contention, respect for opposing counsel is essential. The lawyers




       3
          In Shakespeare’s The Merchant of Venice, Shylock, a miserly moneylender, demands “a
pound of flesh” as security for a loan to Antonio. As with most denizens of Shakespeare’s sixteenth-
century Venice, Antonio had verbally and physically abused Shylock for being Jewish, which abuse
motivated Shylock’s expensive security demand. When Antonio defaults, Portia — the wife of
Antonio’s friend, Bassanio — masquerades as a lawyer and manipulates guilefully the loan
agreement’s terms. Hijacking the Duke of Venice’s court by her charade, not only does Portia spare
Antonio his “pound of flesh,” she compels Shylock to forfeit his property. A word of caution: To
avoid a deplorable insult a modern writer must consider carefully the circumstance in which “pound
of flesh,” which evokes a notorious stereotype, is displayed and consider carefully the person at
whom the writer aims.

                                               - 11 -
representing both Credit Control and Tormenia are encouraged strongly to review

thoughtfully their conduct in this action.

                                   CONCLUSION

      Credit Control’s motion for an attorney’s fee (Doc. 54) is DENIED.

Tormenia’s motion to dismiss Credit Control with prejudice (Doc. 58) is

GRANTED, and Tormenia’s claims against Credit Control are DISMISSED WITH

PREJUDICE. The clerk is directed to CLOSE the case and terminate any pending

motion.

      ORDERED in Tampa, Florida, on July 30, 2019.




                                         - 12 -
